Name: 2007/330/EC: Commission Decision of 4 May 2007 lifting prohibitions on the movement of certain animal products on the island of Cyprus under Council Regulation (EC) No 866/2004 and laying down conditions for the movement of those products (notified under document number C(2007) 1911) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  tariff policy;  international trade;  Europe;  animal product
 Date Published: 2007-05-12

 12.5.2007 EN Official Journal of the European Union L 123/30 COMMISSION DECISION of 4 May 2007 lifting prohibitions on the movement of certain animal products on the island of Cyprus under Council Regulation (EC) No 866/2004 and laying down conditions for the movement of those products (notified under document number C(2007) 1911) (Text with EEA relevance) (2007/330/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 866/2004 of 29 April 2004 on a regime under Article 2 of Protocol 10 to the Act of Accession (1), and in particular Article 4(9) thereof, Whereas: (1) Pending the reunification of Cyprus, Article 1(1) of Protocol 10 to the Act of Accession suspends the application of the acquis in the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control. (2) For public and animal health reasons, Regulation (EC) No 866/2004 prohibits the movement of animal products across the line between those areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control, to areas in which it does. (3) As a first step and in the light of production in areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control, prohibitions can be lifted for fresh fish and honey. (4) It is necessary to ensure that public and animal health are not compromised by the lifting of the prohibitions. It is also necessary to guarantee food safety in accordance with Commission Regulation (EC) No 1480/2004 (2) which lays down specific rules concerning goods arriving from the areas of the Republic of Cyprus not under the effective control of the Government of the Republic of Cyprus, in the areas of the Republic of Cyprus in which the Government exercises effective control. Accordingly, trade in the products concerned should be subject to certain conditions. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The prohibitions under Article 4(9) of Regulation (EC) No 866/2004 on the movement of animal products across the line between the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control and the areas in which it does, shall no longer apply in respect of the animal products referred to in Annexes I and II to this Decision. Trade in those products shall be subject to the conditions set out in the respective Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 May 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 161, 30.4.2004, p. 128; corrected version in OJ L 206, 9.6.2004, p. 51. Regulation as last amended by Commission Regulation (EC) No 1283/2005 (OJ L 203, 4.8.2005, p. 8). (2) OJ L 272, 20.8.2004, p. 3. ANNEX I Fresh Fish A. Animal Product: Fresh fish B. Conditions 1. Fresh fish must be directly landed from fishing vessels on which catches are kept for less than 24 hours. Those fishing vessels must operate in compliance with the requirements in Annex III, Section VIII, Chapters I(I)(A) and II of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1). Independent experts appointed by the Commission must inspect the vessels and forward the list of compliant vessels to the Commission. The Commission will communicate that list to the competent veterinary authority of the Republic of Cyprus and make it available on its website. 2. Each consignment of fresh fish must be accompanied by a document issued in accordance with Article 2 of Regulation (EC) No 1480/2004. That document must be issued by the Turkish Cypriot Chamber of Commerce, duly authorised for that purpose by the Commission in agreement with the Government of the Republic of Cyprus, or by another body so authorised in agreement with the latter. That document must be issued in accordance with the procedure laid down in Article 4(5) and (6) of Regulation (EC) No 866/2004 and must state that the fish are directly landed from fishing vessels which are on the list of compliant vessels mentioned in point 1, which will be duly provided. 3. Fresh fish must be intended for retail shops, restaurants or sale direct to consumers. (1) OJ L 139, 30.4.2004, p. 55; corrected version in OJ L 226, 25.6.2004, p. 22. ANNEX II Honey for human consumption A. Animal Product: Honey for human consumption B. Conditions 1. The honey must be wholly produced by producers residing in those areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control. 2. The honey must be transported either: (a) in bulk; or (b) packaged in individual containers suitable for the market in an undertaking equipped for this purpose in accordance with Annex I, Part A, II of Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (1). 3. Each consignment of honey must be accompanied by a document issued in accordance with Article 2 of Regulation (EC) No 1480/2004. That document must be issued by the Turkish Cypriot Chamber of Commerce, duly authorised for that purpose by the Commission in agreement with the Government of the Republic of Cyprus, or by another body so authorised in agreement with the latter. That document must be issued in accordance with the procedure laid down in Article 4(5) and (6) of Regulation (EC) No 866/2004 and must state that the honey meets the conditions set out in point 1. 4. Before trade in honey may begin 10 samples of honey must be taken in the production chain by independent experts appointed by the Commission and analysed, and the results of the analysis must be transmitted to the Commission. The Commission will communicate the results of the analyses to the competent veterinary authority of the Republic of Cyprus and make it available on its website. The analyses must be carried out in an approved laboratory as defined in Article 2(f) of Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (2). The breakdown of the samples must be the following: (a) six of the samples for testing antibiotics (group B(1)) and carbamates and pyrethroids (group B(2) antiparasitic substances); (b) four of the samples for testing pesticides (group B(3)(a) for organochlorines, group B(3)(b) for organophosphorus) and heavy metals (group B(3)(c)). 5. The sampling and analysis referred to in point 4 must be repeated each year. 6. Honey which is moved pursuant to this Decision shall be subject to the requirements set out in Council Directive 2001/110/EC of 20 December 2001 relating to honey (3). (1) OJ L 139, 30.4.2004, p. 1; corrected version in OJ L 226, 25.6.2004, p. 3. (2) OJ L 125, 23.5.1996, p. 10. (3) OJ L 10, 12.1.2002, p. 47.